Citation Nr: 0125001	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  93-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a cerebral concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  He served in Vietnam from February 1968 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
Board remanded this case in May 1995 for additional 
development.  The case has now been transferred to the RO in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not manifest any residual disability 
related to his cerebral concussion.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.304 (2001); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).

2.  The criteria for an increased (compensable) rating for 
residuals of a cerebral concussion have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9304 (1991); 
38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  
These changes in law are potentially applicable to the claims 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), multiple Supplemental Statements of the Case 
(SSOC) and a Board remand order dated in May 1995, the 
veteran has been provided ample notice of the Reasons and 
Bases in denying his claims.  Furthermore, he has also been 
advised to submit any lay, medical or other evidence which 
may support his claims either directly or by returning 
authorization forms provided by the RO.  In this case, he has 
submitted his own private medical and other evidence in 
support of his claim.  He has also testified before the RO 
and provided argument in support of his claims.  VA has 
helped him obtain certain clinical records and provided him 
VA specialty examinations with benefit of review of his 
claims folder.  He has not identified the existence of any 
additional evidence, which is not currently associated with 
his claims folder, that may substantiate his claims.  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  A remand for RO consideration of 
the new duty to assist and notice regulations would only 
serve to impose additional burdens on VA with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, 
the Board finds that no prejudice accrues to the veteran in 
proceeding to the merits of his claims at this time.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).

II.  Factual Summary

The veteran claims that he manifests PTSD as a result of his 
exposure to traumatic stressors in service.  According to his 
testimony and statements of record, he served as an 
ammunition specialist while serving in the Republic of 
Vietnam.  He claims to have been involved in constant 
engagement with the enemy and specifically recalls an 
incident where he came within "10 feet" of a mortar 
explosion.  He also recalls being subject to a gas attack and 
witnessing dead bodies.  He claims that he underwent a 
personality change following the TET offensive, and that he 
manifested symptoms of nervousness around the time of his 
discharge from service.  He subsequently developed numerous 
psychiatric symptoms, such as problems with social 
interactions, sleeping difficulties, jumping in bed, 
depression, hearing voices and a mean attitude, which he 
believes are attributable to a PTSD diagnosis.

The veteran also complains that he is entitled to a 
compensable rating for his service connected residuals of 
cerebral concussion.  He argues that his cerebral concussion 
resulted in a "brain syndrome" manifested by frequent 
headaches with dizziness, memory loss, decreased intellectual 
functioning and a personality change.  He also argues that he 
had to undergo a surgical procedure at the Bronx VA in the 
mid-1980's to "extract blood residues" at the site of his 
concussive injury.  He reports being prescribed desipramine, 
perphenazine and diphenhydramine as treatment for his 
concussion disability.

The veteran served on active service from January 1967 to 
January 1970 with service in the Republic of Vietnam from 
February 1968 to January 1969.  From February 1968 to May 
1968, his principal duty assignment was as a supply clerk 
with Headquarters and Headquarters Troop, 7th Squadron, 1st 
Air Cavalry, United States Army, Pacific.  From May 1968 to 
January 1969, his principal duty assignment was as the 
armorer/unit supply specialist with the 612th Transportation 
Detachment, United States Army, Pacific.  Research conducted 
by the United States Armed Services Center for Research for 
Unit Records (USASCRUR) indicates that the higher 
headquarters of the 612th Transportation Detachment engaged 
with the enemy on August 19, 1968, November 16, 1968 and 
January 13, 1969.

The veteran's service medical records reveal that he incurred 
a head injury while falling from a moving truck on September 
26, 1967 at Fort Knox, Kentucky.  His initial complaints 
included loss of consciousness, nausea, vomiting, amnesia and 
severe headaches.  On initial examination, his pupils were 
equal and reacted to light and accommodation (PERLA), his 
extraocular movement (EOM) was full and his cranial nerves 
were intact.  His was admitted for 24 hours observation.  Two 
days later, he was returned to light duty with a temporary 
profile due to diagnoses of cerebral concussion with frequent 
transient consciousness, secondary retrograde amnesia and 
abrasion to the occipital area of the scalp.  On October 20, 
1967, he was determined to be asymptomatic and returned to 
full duty.  A May 1968 clinical record noted his report of 
being exposed to a "mortar attack."  His separation 
examination, dated in January 1970, reveals his reported 
"history of head injury" and "loss of memory or amnesia."  
He denied, however, symptoms of "frequent or severe 
headache," "dizziness or fainting spells," "frequent 
trouble sleeping," "frequent or terrifying nightmares," 
"depression or excessive worry" and "nervous trouble of 
any sort."  The examiner noted "1967 Head injury - no 
complications (concussion and amnesia 3 days)" and provided 
normal clinical evaluations of the veteran's psychiatric 
status and neurologic system.

The veteran's initial VA examination, dated in February 1970, 
was negative for abnormality of the neurological system 
and/or mental content.  He was given a diagnosis of 
"cerebral concussion, hist. of, no residuals."  In a rating 
decision dated in April 1970, the RO granted service 
connection for residuals of cerebral concussion and assigned 
an initial non-compensable disability evaluation which has 
remained continuously in effect.

The record next shows that the veteran underwent excision of 
lipoma on the scalp at the Bronx VA in September 1978.  At 
that time, his neurological system was deemed "grossly 
intact."  An August 1980 claim for a "nervous condition as 
residual of concussion was denied by the RO in September 
1980.  The record next reflects his reports of treatment at 
the Bronx, New York VA for a "nervous condition" beginning 
in 1988.  His VA clinical records reveal that he underwent 
inpatient drug treatment at that time.  An October 1989 
psychiatric consultation, noting his complaint of an 
inability to sleep due to many personal problems including 
his loss of employment at the Post Office one year 
previously, resulted in a diagnosis of "[a]djustment 
disorder - anxious mood."  

VA clinical records in January 1991 first reflect the 
veteran's complaint of nightmares and an inability to sleep 
following his discharge from a penal institution.  He had 
been prescribed Elavil to treat his symptoms.  He was given 
an impression of major depression and polysubstance abuse (in 
remission).  An intake evaluation, conducted on June 3, 1991, 
reveals his report of a "personality change" following his 
participation in the TET Offensive.  He further related a 20+ 
year history of polysubstance abuse and long-standing 
chronic, mild depression with periods of major depressive 
episodes.  He worked with the Post Office from 1971 to 1988, 
and was terminated after threatening to kill a co-worker who 
informed authorities of his drug usage.  His cocaine 
dependence had been treated with inpatient treatment and 
desipramine.  He voiced numerous psychiatric complaints which 
included depression, crying spells, auditory hallucinations, 
anxiety, restlessness, nervousness, tenseness, avoidance of 
people, arguing with supervisors and paranoia.  An examiner 
had offered a provisional diagnosis of atypical psychosis 
several months previously.  He was given a provisional 
diagnosis of major depression and cocaine dependence.  Later 
that month, he was prescribed a trial of anti-depressants and 
neuroleptic medications to treat his symptoms.  

In a statement received in July 1991, the veteran raised a 
claim for service connection for PTSD as well as a claim for 
increased rating for residuals of his concussive head injury.  
At that time, he claimed to have been taking desipramine, 
perphenazine and diphenhydramine due to his concussion.  He 
later claimed that he underwent a surgical procedure at the 
Bronx VA to "extract blood residues" from his concussive 
injury.

On VA examination in October 1991, the veteran complained 
that he manifested headaches and nervousness as a result of 
his cerebral concussive injury.  His neurologic examination, 
however, indicated a diagnosis of "no neurologic cause for 
headaches."  

Also in October 1991, the veteran underwent VA psychiatric 
examination without benefit of review of this claims folder.  
At that time, he related his 1-year period of service in 
Vietnam as a munitions specialist.  He recalled going out on 
"2 or 3 missions" and coming within "10 feet" of a mortar 
explosion.  He also recalled seeing dead bodies.  He claimed 
to manifest headaches and loss of intellectual functions as a 
result of his cerebral concussion.  On mental status 
examination, he presented as an informally but neatly dressed 
individual.  He spoke in a quiet, low tone and a modulated 
voice.  He communicated relevantly and concisely, but did not 
answer some questions.  His affect seemed flat and bland, but 
not inappropriate.  There was no evidence of specific anxiety 
syndrome or suicidal ideation.  He was very suggestive when 
asked about bizarre ideation.  He claimed to hear voices that 
turned out to be conversations with his father, seeing a 
large bird flapping its wings in his window and hearing 
people walk up and down steps.  It was noted that his 
responses did not assume the form of standard psychopathology 
and, based upon his elaboration when asked to provide more 
details, suggested a factitious response.  He was oriented 
and alert, but not entirely cooperative.  His answers to 
simple proverbs suggested factitious responses in the mental 
status examination.  His intelligence, calculation and memory 
appeared to be passing.  His general information was limited.  
He was given impressions of chronic drug and alcohol abuse in 
remission and "[p]ossible PTSD (cannot be supported on 
present examination)."

Thereafter, the veteran's VA clinical records reflect 
diagnoses of polysubstance abuse, major affective disorder 
(MAD), major depression, depression, schizoaffective 
disorder, major depressive disorder with psychotic features, 
antisocial personality disorder, borderline personality 
disorder and narcissistic personality disorder not otherwise 
specified (NOS).  Consideration was also given to ruling out 
diagnoses of bipolar disorder, chronic paranoid 
schizophrenia, and personality change secondary to head 
trauma.  A November 22, 1993 clinical record noted a 
diagnosis of PTSD by "Pt's history."  He failed to report 
for a March 1992 examination to determine whether he 
manifested PTSD.  A May 30, 1995 clinical record, noting his 
complaint of nervousness and flashbacks related to his 
Vietnam experience, noted an impression of PTSD.  A July 6, 
1995 clinical record noted that "Pt reports symptoms 
compatible with PTSD."  He underwent inpatient treatment in 
April 1998 based upon a diagnosis of an acute exacerbation of 
chronic, undifferentiated type schizophrenia and episodic 
cannabinoid abuse.

In September 1998, the veteran underwent VA mental disorders 
examination with benefit of review of his hospital records 
only.   On mental status examination, he presented as clean, 
unshaven, overweight and dressed in spotty clothes.  He was 
very tense, guarded, defensive and somewhat hostile.  He was 
alert and oriented in 3 spheres.  His affect was blunted.  
His attention, concentration, memory, insight, judgment and 
impulse control were fair.  His speech was clear and 
coherent.  He was not hallucinating.  He was neither suicidal 
nor homicidal.  He was given Axis I diagnoses of 
schizoaffective disorder and cannabis abuse in remission.  He 
was also given an Axis II diagnosis of borderline personality 
features.

On VA general medical examination dated in September 1998, 
the veteran voiced complaint of diarrhea, epigastrium 
burning, back pain, abnormal behavior, insomnia, leg cramps, 
cephalea and loss of vision treated with Doxepin and 
Mellaril.  On examination, his face was normocephalic without 
pathological findings.  His neurological examination revealed 
normal reflexes, coordination and sensory.  He was given a 
diagnosis of status post-brain concussion due to head trauma 
syndrome.

On VA neurological disorders examination, dated in March 
1999, the veteran related to the examiner his opinion that he 
underwent an attitude change following his head trauma to the 
posterior head area in service.  He stated that he had been 
nervous since his discharge from service.  Post-service, he 
recalled doctors telling him that he was emotionally 
disturbed.  His post-service medical history included a 
resection of scalp lipoma in the posterior head area, 
substance abuse and psychiatric treatment.  His neurological 
examination was negative for aphasia, apraxia or agnosia.  
There was no impairment of the cranial nerves.  He had a 
normal gait with a negative Romberg and tandem.  There was no 
dysmetria or dyssynergia.  There was no focal deficit of his 
motor system.  His sensory system was grossly normal.  His 
deep tendon reflexes were hypoactive but symmetrical.  There 
were no pathological reflexes.  Upon a review of the claims 
folder, the examiner offered a diagnosis of cerebral 
concussion by history and provided opinion that no physical 
findings on the neurological examination could be related to 
the head trauma.

In March 1999, the veteran underwent VA mental disorders 
examination by a Board of psychiatrists who reviewed his 
entire claims folder.  In pertinent part, the examination 
report reads as follows:

"Adjudication Office is requesting a Board 
examination of this 51-years-old veteran as a 
Remand request.  It is worthwhile to mention 
that when we initially reviewed the veteran's 
claim folder we see that the examinations the 
veteran underwent for C&P purposes in 09/98 
have not been taken into consideration 
including the psychiatric evaluation performed 
by Dr. Millan on 09/15/98 in which diagnosis 
was of Schizoaffective Disorder, Cannabis Abuse 
in remission and Borderline Personality 
Features.  After discussion of the evidence in 
the veteran's claims folder the veteran was 
interviewed alone.

The veteran has never been hospitalized for 
neuropsychiatric condition.  The first time 
that he was seen as an outpatient claiming 
nervous problems was in 1989 when he was in New 
York and he had lost his job at the Post office 
in 1988 and the veteran was seen and found to 
have an Adjustment Disorder with Anxious Mood 
and was referred to community mental health 
services.  In 1990 the veteran is sent to jail 
on drug related charges and he returned to the 
Bronx VA Hospital in 1991.  There is a very 
complete intake report that was performed 
06/03/91, this is an intake evaluation, there 
are copies of it in the claim folder and should 
be very carefully reviewed because it contains 
a very complete history of this veteran and the 
diagnostic impression was of Major Depression 
and Cocaine dependence in remission.  After 
that the veteran in seen on 06/26/91 by a 
psychiatrist who basically made a diagnosis of 
Personality Disorder and starts the veteran on 
medications.  He is examined for C&P purposes 
on 10/02/91 and this report, again, should be 
carefully reviewed, and the final diagnosis was 
Drug and Alcohol Abuse, chronic in remission 
and diagnosis of PTSD was not found to be 
supported.  In the copies of the record from 
his treatment in New York there are several 
progress notes that were faxed to the veteran's 
parole officer and in one of them dated 
04/25/95 the diagnoses that were later 
established in terms of this veteran's 
condition were 

1) Polysubstance Abuse.
2) Rule/out Bipolar Disorder.
3) Antisocial Personality Disorder.

In other notes we found diagnoses of 
Depression, Borderline and Antisocial 
Personality, Substance Abuse.  The veteran 
remained in the US until he finished his period 
of probation and then he comes to PR where he 
was living with his mother.  He refers his 
mother died and because the house where he was 
living was seriously damaged during Hurricane 
Georges the veteran is living in the garage in 
a house that belongs to his brother.  He came 
to the hospital in 04/98 for the first time, a 
urine for toxicology was reported positive for 
cannabis and he was referred to the Drug 
Dependence Treatment Program but he was seen 
only once (the veteran alleges that he was 
discharged from the program).  He has continued 
treatment at the Mental Health Center in Manati 
because he refers that it is the closest to 
where he lives in Morovis.

The veteran worked for the Post Office for a 
period of nineteen years and lost his job in 
1988.  He refers not working since then, at 
least not in a formal job.  He has never 
married but he has a son from a relationship, 
who is currently living with his mother in the 
US.

The veteran argues that the reason for his 
emotional problem was the concussion that he 
suffered in Kentucky when he fell off a truck 
and he was diagnosed as having a concussion.  
He alleges that the lipoma that was extracted 
later in 1978 was related to that head trauma 
and he even alleges that the surgery that he 
needed for perforated duodenal ulcer in 1987 
was also related to that original head trauma 
and his emotional problem.  Nevertheless the 
veteran does not appear as following regular 
and consequent treatment until 1989.

At the present moment the veteran is being 
prescribed Mellaril 100 mg h.s. and Doxepin 100 
milligram h.s.  He alleges that the medications 
are not helping him.

The first thing that the veteran established 
from the very beginning of the interview was 
that he was making the present claim because it 
is his allegation that on account of the 
cerebral concussion that he suffered in 1967 
his emotional life was changed.  He says that 
all the problems that he later had after his 
discharge from the military had their origin in 
that head trauma.  The veteran acknowledges 
that he began to make use of marijuana while he 
was in Vietnam.  He continued making small use 
of it after his discharge and then he started 
to make use of small amounts of cocaine.  The 
veteran referred that he got involved with a 
music group where he played the bongos and he 
got involved completely in "the night life in 
NY."  That meant he was drinking, he was in 
nightclubs every night, getting involved with 
the musicians he started to make use of cocaine 
because it helped him and excited him to play 
the drums better and he apparently got involved 
with some gangsters.  The veteran clearly 
described situations in which he was involved 
that required him to kill for money and he did 
so because he was the "bodyguard" of these 
gangsters.  He did not specify how many 
incidents of this nature happened but he said 
that he was the type of person who did not 
think twice when he was told that he had to 
kill an individual if he was paid well for it.  
He says that all of this was happening while he 
was working with the Post Office but the use of 
cocaine started to increase and his physical 
condition deteriorated markedly.  He says that 
it got to the point where he was practically 
skin and bones.  He got involved in some drug 
transactions that, he says, were planned by a 
female friend and he was found guilty of 
selling.  He says that his lawyer recommended 
to him to accept the prison term for a year so 
that he could be started on treatment and then 
he remained on probation for the other six 
years.  This was in 1990 and when the veteran 
got out of jail in 1991 he went to the VA 
Hospital where he started to receive more 
consequent psychiatric treatment.  At the 
present moment the veteran refers that he is 
afraid of having to go back to the drug life 
because he has no other alternative in order to 
obtain some income.  He refers to the type of 
person who has problems with others, who does 
not like to be close to other people, who does 
not like to be looked at by others because he 
reacts aggressively and because he knows how he 
is he says that the only alternative for him is 
to go back to the drug business in order to get 
an income because otherwise he cannot get a 
"straight" job.

The veteran is a well developed, somewhat 
overweight male, who comes to the interview 
casually dressed and groomed, rather careless 
in his personal appearance.  His attitude is 
rather aggressive in his facial expression, in 
his gestures, etc., but nevertheless he is 
cooperative during the interview.  His answers 
are relevant and coherent.  The content shows a 
great deal of distrustfulness in others and to 
a certain extent referential and paranoid 
thinking.  He clearly stated that he does not 
like to be close to others, that he does not 
tolerate even to be looked at repeatedly 
because he thinks that something is going on 
and he usually demands an answer aggressively.  
He acknowledges poor control over his 
aggressive impulses and he described in detail 
these incidents that he refers to have been 
involved with while he was working for 
gangsters in NY.  It is worthwhile to repeat 
that this veteran clearly stated that he had 
killed for money without blinking an eye.  He 
also acknowledged his past use of drugs, his 
involvement with nightclubs and musicians, 
etc., and also his poor tolerance to 
frustration.  The veteran refers to hear 
conversations at night but these are not 
considered actual hallucinations.  He makes 
mention also of his isolation and withdrawal 
from others because he is aware of his 
aggressive potential.  No suicidal plan or 
ideas were detected.  The affect that he 
displays is constricted.  The mood is mostly 
tense and angry.  He is oriented in person, 
place and time.  Memory is very well organized 
and preserved.  Intellectual functioning in 
adequate.  His judgment is rather poor and his 
insight is very poor.

The veteran is considered mentally competent to 
handle VA funds."

Following receipt of a negative urine toxicology test, the 
Board of examiners offered Axis I diagnoses of mixed 
substance dependence, in remission, and schizoaffective 
disorder.  The veteran was also given Axis II diagnoses of 
personality disorder, NOS, with strong borderline, anti-
social, and paranoid characteristics.  The examiners 
concluded their report with the following opinion:

"It is the unanimous opinion of examiners, 
that the veteran's Personality Disorder is the 
principal reason for, both, his drug use and 
his NP condition.  This has nothing to do with 
head concussion or his Military Service."

In June 1999, the veteran submitted a lay statement from 
individuals who attested to observing his personality change 
upon his return from military service.  His observed symptoms 
included disorientation, restlessness, being afraid, 
carelessness, memory loss, aggressiveness and lack of 
control.

On June 18, 1999, the veteran underwent a psychiatric 
consultation by Dr. Victor Julio Mariano Merceds.  His 
complaints include hearing Martian voices, nervousness, 
visual hallucinations, inability to sleep, sadness, crying, 
forgetfulness and his mind becoming blank.  On mental status 
examination, he appeared confused and related hallucinations 
which were visual, auditory and tactile in nature.  His 
affect was described as bottled, depressed and angst.  His 
mood was tired, sad and anxious.  He voiced suicidal 
ideations.  He was further described as delirious and 
disoriented to time and remote memory.  His judgment and 
concentration was described as poor.  He was given a 
diagnosis of paranoid schizophrenia, passive aggressive and 
paranoid.

Clinical records from Vet Center, dated from August 1998 to 
July 2000, include a July 24, 1998 notation of "[s]ome PTSD 
symptoms" and an August 19, 1998 diagnosis of "PTSD 
sym[p]toms."

An April 2001 VA neurological disorders examination, 
conducted for purposes of evaluating the veteran's claim for 
service connection for a seizure disorder as secondary to 
service connected residuals of cerebral concussion, was 
negative for any neurological deficits.

III.  Service connection - PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  The claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West Supp. 2001).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2000), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2001).  

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The Board initially finds that the evidence of record does 
not support a diagnosis of PTSD.  In this regard, the Board 
is aware of the diagnosis of PTSD contained in a May 1995 VA 
clinical record notation revealing an impression of PTSD 
without any qualifying language.  However, as discussed 
below, the probative value of this PTSD diagnosis is not of 
such weight as to meet the burden of proof in this case; that 
is, it is far outweighed by the other medical evidence of 
record tending to show that he does not have PTSD.

The most probative evidence in this case consists of the 
extensive VA mental disorders examination conducted in March 
1999.  This is an opinion from two Board-certified 
psychiatrists who, upon mental status examination and review 
of the claims folder, were able to synthesize the numerous 
diagnoses of record into an unequivocal opinion ruling out a 
PTSD diagnosis.  Their diagnoses of mixed substance 
dependence, schizoaffective disorder, and personality 
disorder, NOS, with strong borderline, anti-Social, and 
paranoid characteristics are consistent with the overwhelming 
majority of VA examiners who have provided similar diagnoses 
since 1989.  These examiners further provided a unanimous 
opinion that the veteran's personality disorder was 
principally responsible for his drug use and his 
neuropsychiatric condition, and that his current diagnoses 
had "nothing to do" with his military service.  

The Board also finds as highly persuasive that the VA 
examiners for the October 1991 and March 1999 Compensation 
and Pension examinations, as well the overwhelming majority 
of VA clinical examiners over the last decade, failed to 
conclude that the veteran manifested PTSD.  Rather, these 
examiners have offered diagnoses which include polysubstance 
abuse, a personality disorder and neuropsychiatric disability 
variously diagnosed as major affective disorder, major 
depression, depression, schizoaffective disorder and chronic, 
undifferentiated type schizophrenia.  Additionally, the lay 
history provided by the veteran himself establishes that he 
first required psychiatric treatment many years after service 
following his conviction and incarceration for drug 
possession, and consequent loss of employment at the Post 
Office in the late 1980's.

In so finding, the Board has carefully reviewed the VA 
clinical records which contain a November 22, 1993 notation 
of PTSD by "Pt's history, a May 30, 1995 impression of PTSD 
and a July 6, 1995 notation of symptoms "compatible" with 
PTSD.  The Board has also considered the clinical records 
from Vet Center which included a July 24, 1998 notation of 
"[s]ome PTSD symptoms" and an August 19, 1998 diagnosis of 
"PTSD sym[p]toms."  The November 1993 notation of PTSD by 
"Pt's history" does not amount to a competent PTSD 
diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(medical professional transcription of lay history, 
unenhanced by any additional medical comment, does not 
constitute 'competent medical evidence').  The VA and Vet 
Center references to PTSD-like "symptoms" fall well short 
of an actual diagnosis of PTSD.  The May 1995 VA impression 
of PTSD, while competent, was rendered in the clinical 
setting and based primarily upon the veteran's complaints of 
nervousness and flashbacks related to Vietnam.  It does not 
appear that this examiner was aware that the veteran had 
previously provided factitious responses regarding his 
symptomatology or that the overwhelming diagnoses of record 
discounted a PTSD diagnosis.  In light of the above, the 
Board finds that the May 1995 diagnosis of PTSD lacks the 
probative weight to place the record in relative equipoise 
regarding the presence or absence of PTSD.

Based upon the above, the Board finds that the preponderance 
of the medical evidence demonstrates that the veteran does 
not have PTSD.  In so concluding, the Board has considered 
the veteran's contentions that he currently manifests PTSD as 
well as the lay statements attesting to his symptoms 
following his discharge from service.  As lay persons not 
shown to be trained in the medical sciences, the veteran and 
his witnesses are only competent to speak to the symptoms he 
manifested in service and thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Their 
recollections and opinions, in and of themselves, are of no 
probative value regarding the diagnosis of his current 
psychiatric disorder(s).  Id.  See generally 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  Thus, the Board assigns no probative 
weight to these lay opinions in regard to current diagnosis 
of the veteran's psychiatric disorder(s).  The Board has also 
considered application of the doctrine of giving the veteran 
the benefit of the doubt.  However, the doctrine is not for 
application as the preponderance of the competent evidence 
establishes that he does not manifest PTSD.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  His claim, therefore, must be 
denied.

IV.  Increased rating - residuals of cerebral concussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  The 
Board has considered all the evidence of record, but notes 
that the most probative evidence regarding the current degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The severity of an organic disease of the central nervous 
system is ascertained, for VA rating purposes, by application 
of the criteria set forth in VA's Schedule for Rating 
Disabilities at 38 C.F.R. 4.124a (2001).  The guiding 
principles for evaluating brain disease due to trauma are 
provided under Diagnostic Code 8045.  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain 
will be evaluated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code.  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be evaluated as 10 percent 
and no more under Diagnostic Code 9304.  This 10 percent 
evaluation will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

Alternatively, the veteran's claim may be considered under 
the criteria for evaluating dementia due to head trauma under 
Diagnostic Code 9304.  In November 1996, new regulations 
became effective with respect to the criteria to be 
considered in evaluating dementia due to head trauma under 
Diagnostic Code 9304.  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated according to the older version of 
Diagnostic Code 9304.  VAOGCPREC 3-2000 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 1991).  Under the old criteria, a 
10 percent rating was warranted for mild impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1991).  From and after the effective date of 
amendment, the Board must consider the old and new criteria, 
and apply the version most favorable to the veteran.  Karnas, 
1 Vet. App. 308 (1991); 38 U.S.C.A. § 5110(g) (West 1991).  
Under the new provisions, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of stress, 
or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (2001).

The evidence in this case shows that, on September 26, 1967, 
the veteran incurred a cerebral concussion manifested by 
immediate symptoms of loss of consciousness, nausea, 
vomiting, amnesia and severe headaches.  His service medical 
records establish that his symptoms were acute and transitory 
in nature, and he was medically determined to be asymptomatic 
on October 20, 1967.  This in-service finding is confirmed by 
a normal clinical evaluation of the neurologic system upon 
discharge in January 1970, a VA diagnosis of "cerebral 
concussion, hist. of, no residuals" in February 1970, and 
negative VA neurologic examinations in September 1978, 
October 1991, September 1998 and March 1999.  

On appeal, the veteran essentially argues that his residual 
disability includes headaches, dizziness, memory loss, 
decreased intellectual functioning and a personality change 
which requires control by continuous medication.  His 
clinical records indeed show his complaint of such symptoms 
as well as the prescription of medication to treat his 
neuropsychiatric disorder, a personality disorder and a drug 
abuse problem.  While he is competent to describe his 
symptoms, he is not competent to attribute those symptoms to 
a cerebral concussion incurred many years previously or to a 
diagnosis of "brain syndrome."  See Clarkson v. Brown, 4 
Vet. App. 565 (1993) (a lay claimant is not competent to 
provide a self-diagnosis of brain damage); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  However, there is competent opinion, by 
VA neurological and psychiatric examiners who have reviewed 
his claims folder, that specifically states that he does not 
manifest any neurological or neuropsychiatric symptoms which 
could be related to his in-service head trauma.  Therefore, 
the Board must find that the preponderance of the evidence 
weighs against his claim for an increased (compensable) 
rating for residuals of cerebral concussion.  His claim, 
therefore, must be denied.


ORDER

Service connection for PTSD is denied.

An increased (compensable) rating for residuals of cerebral 
concussion is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

